Citation Nr: 9928995	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-29 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a back disorder and a 
right leg disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 through 
February 1980.  He also has an unverified subsequent period 
of Reserve service.  This appeal ensues from a March 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO) which denied the 
benefit sought on appeal. 

During the May 1997 hearing before a Hearing Officer at the 
RO, the veteran withdrew his claim for service connection for 
residuals of an appendectomy with small bowel obstruction.  
Therefore, the Board will not address this claim.

FINDING OF FACT

There is no competent medical evidence of a nexus or 
relationship between the veteran's currently diagnosed back 
disorder and right leg disorder, and his period of active 
service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a back disorder and a right leg disorder is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a back disorder and a right leg disorder.  
Specifically, the veteran contends that he sustained back and 
right leg injuries during basic training in 1977 and that he 
has experienced pain numbness since this time.  The VA may 
pay compensation for "disability resulting from personal 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  However, 
the threshold question that must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, service medical records are negative for 
complaints of or treatment for a back or right leg disorder.  
Post-service medical records reveal that the veteran sought 
treatment for and was diagnosed with lower back pain from 
October 1995 through November 1996.  In November 1996, the 
veteran was diagnosed with lower back pain and myofascial 
pain.  This is the most recent diagnosis of record.  During 
the July 1999 hearing before the undersigned, the veteran 
testified that he initially injured his back during basic 
training at Ft. Dix and that he continued to have back pain 
and swelling after that time.  In addition, he indicated that 
he later developed right leg symptoms.  He indicated that 
although he did have a period of Reserve service following 
his active duty service, he did not have any service physical 
examinations other than the initial one.  He stated that he 
was currently taking Ibuprofen and muscle relaxers for his 
back and leg pain.  

Even assuming that the veteran suffers from a current 
disability, the veteran has not submitted any medical 
evidence that offers an opinion that his current back and 
right leg disorders are in any way related to service.  While 
the veteran clearly believes that his back and right leg 
disorders are related to service, the veteran, as a lay 
person is not competent to offer an opinion that requires 
medical expertise, such as the cause or etiology of his back 
and right leg disorders.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In the absence of medical evidence of 
a nexus or relationship between the current disability and 
service, the veteran has not submitted a well-grounded claim 
for service connection and his claim must be denied on this 
basis. 

As noted above, in order to establish a well-grounded claim 
for a back disorder and a right leg disorder, the veteran 
would, in pertinent part, have to submit competent medical 
evidence that these disorders are causally or etiologically 
related to his period of active service.  To the extent that 
the veteran testified at his hearing in July 1999 that a Dr. 
Johnson told him once in 1994 that the disorders in question 
may be related to the veteran's military service, but that he 
had been unable to get in touch with him, the veteran is 
informed that should he obtain such a statement from Dr. 
Johnson or a similar statement from another health care 
professional, he should submit such to the RO for further 
consideration.  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).  The Board views this 
discussion as sufficient to inform the veteran of the 
elements and evidence necessary to complete his application 
for service connection for a back disorder and a right leg 
disorder.

ORDER

Entitlement to service connection for a back disorder and a 
right leg disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

